Citation Nr: 1045088	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-20 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served with the Oklahoma Army National Guard from May 
1984 to August 2003, including a period of active duty from May 
14, 1985 to August 1, 1985; a period of active duty from July 
1986 to September 1986; and a period of verified active duty 
training (ADT) from August 5, to August 19, 2000.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by above-referenced 
RO.  The Veteran testified at a hearing held at the RO in 
Muskogee, Oklahoma in November 2007, before the undersigned 
Acting Veterans Law Judge.  The transcript from that hearing has 
been reviewed and is associated with the claims file.  This case 
was then Remanded by the Board in October 2008, and again in June 
2010, for additional development and readjudication.

In addition, the Veteran has submitted additional argument and 
evidence since the issuance of the most recent supplemental 
statement of the case (SSOC) in July 2010.  A waiver of initial 
agency of original jurisdiction review was not received.  
However, the evidence in this instance consists of post-service 
treatment records, which pertain to non-service connected 
disabilities and are without any relevant or material bearing on 
the outcome of the issue currently on appeal and thus do not 
preclude a decision by the Board at this time.  Therefore, no 
additional action in this case is needed.  38 C.F.R. § 20.1304(c) 
(2010).  


FINDING OF FACT

The Veteran does not have a service-connected disability rated at 
60 percent or more; or two or more disabilities with at least one 
disability rated at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more; 
and there is no evidence that his single service-connected 
disability alone renders him unable to secure or follow a 
substantially gainful occupation.  

CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 
3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in January 2009, and March 2009, the RO informed 
the Veteran of its duty to assist him in substantiating his TDIU 
claim under the VCAA, and the effect of this duty upon his claim.  
These letters also informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, supra.  
The Veteran's appeal has been readjudicated-most recently in 
July 2010.  Moreover, the Veteran has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  

Also, VA has satisfied its duty to assist the Veteran in the 
development of the claim.  Relevant in-service and post-service 
treatment reports are of record and, the Veteran was afforded a 
VA examination in 2009.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  This examination is more than adequate, as 
it reflects a full review of all medical evidence of record, is 
supported by sufficient detail, and refers to specific documents 
and medical history to support the conclusions reached.  

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claim under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  
Accordingly, the Board concludes that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. 
Principi, supra.  
II.  Pertinent Statutes and Regulations for TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Id.  Where 
the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  38 
C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone are 
of sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be 
given to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

III.  Factual Background and Analysis

The Veteran, who was last employed as an assistant store manager 
in 2000, has filed for a TDIU.  In so doing, he contends that his 
service-connected disability precludes his maintaining any sort 
of employment.

Service connection is currently in effect for hyperthyroidism 
rated as 0 percent disabling.  The Veteran has no other 
service-connected disabilities.  Hence, the combined service-
connected disability rating is also 0 percent.  Thus, the Veteran 
does not meet the minimum percentage requirements for TDIU under 
38 C.F.R. § 4.16(a).  The rating assigned for the service-
connected hypothyroidism and the combined rating are not now in 
dispute.

Notwithstanding his 0 percent combined evaluation, the Veteran 
claims that his service-connected disability renders him totally 
unemployable.  However, despite his assertions and the functional 
impairment due to his hypothyroidism, the medical evidence of 
record does not show that he is unable to obtain and maintain 
substantially gainful employment as a result of it.  The sole 
fact that the Veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the Veteran is 
capable of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  

Review of the record shows the Veteran's hyperthyroidism was 
diagnosed in August 2000 for which he underwent radioactive 
iodine therapy.  The claims file also includes records from the 
Social Security Administration (SSA), showing receipt of 
disability benefits based on non service-connected chronic 
pulmonary heart disease and cardiomyopathies.  A disability 
review report dated in May 2006, refers to the Veteran's history 
of thyrotoxicosis with mild exopthalmos (hypothyroidism) in early 
2000, which was effectively treated.  

In May 2009, the Veteran was sent for VA examination to assess 
the current state of his hypothyroidism and its impact on his 
employability.  At that time, the examiner reviewed the claims 
file in its entirety, took a detailed history of symptoms, the 
Veteran's medical history, and clinical findings from the various 
treating physicians.  In general, the clinical evaluation was 
negative for any significant problems, and the examiner concluded 
there was no indication that the Veteran's hypothyroidism 
(specifically characterized as thyrotoxicosis status post 
radioactive iodine treatment, now with euthyroid status) affected 
the Veteran's ability to obtain or maintain employment.  

Further, none of the remaining medical records suggest an 
increase in disability had occurred since the 2009 examination 
findings, nor do they ascribe an inability to work due to the 
Veteran's service-connected hypothyroidism.  In fact, the Veteran 
has not reported receiving any recent treatment for his 
hypothyroidism (other than the treatment mentioned above, the 
records of which are in the file).  

In this case, there is no medical evidence showing that the 
Veteran's circumstances are so exceptional as to warrant a grant 
of a TDIU under the provisions of section 4.16(b).  His service-
connected hypothyroidism is not significantly disabling from an 
industrial standpoint.  There is no medical evidence of record 
which shows the Veteran has sought regular medical treatment for 
hypothyroidism or that it precludes him from securing or 
following substantially gainful employment.  Moreover, the 
Veteran has submitted no documentary evidence showing that his 
service-connected hyperthyroidism has resulted in 
unemployability.  

Although the Veteran's past employment and education history show 
some impact of his disability on employability, it is not enough 
to refer the case for extraschedular consideration.  Regarding 
his educational background, the Veteran reported that he has a 
high school and completed 4 years of college education.  He 
listed no other education or training.  He was most recently 
employed from 1998 to 2000 as an assistant store manager, but 
reports that non service-connected his congestive heart failure 
made such work impossible now.  He reportedly last worked full-
time in August 2000.  (See VA Form 21-8940).  

Acknowledging the Veteran's occupational background and 
education, the Board cannot necessarily conclude, based on the 
evidence of record, that he is unemployable given the current 
manifestations of his service-connected disability.  While his 
hypothyroidism may have some negative impact on his ability to 
work, there is no indication that a sedentary job is beyond his 
capacity, either in the actual performance or in moving to and 
from such employment.  To the extent that he has significant non 
service-connected cardiovascular disabilities, which presumably 
play a large part in his functional impairment, they may not be 
considered in support of the TDIU claim.  

Because the Veteran is not working and claims a higher, or TDIU 
rating, the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension (C&P) 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  
The record reflects that the Veteran has not required frequent 
hospitalization for his service-connected hypothyroidism and that 
the manifestations of this disability are not in excess of those 
contemplated by the assigned rating.  Further, although he 
experiences occupational impairment, there is no indication in 
the record that the average industrial impairment from his 
disability is in excess of that contemplated by the assigned 
rating.  The Court has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Therefore, the Board has concluded that 
referral of this case for extra-schedular consideration is not in 
order.

The Board in no way wishes to minimize the nature and extent of 
the Veteran's overall disability.  The Board must conclude, 
however, that the evidence of record does not support his 
assertion that his service-connected hypothyroidism alone is 
sufficient to produce unemployability.  Although it may produce 
some difficulties in working, the evidence does not reflect 
gainful employment is precluded solely because of it.  
Accordingly, a TDIU is not warranted.  38 C.F.R. § 4.16(b) 
(2010).  Because a preponderance of the evidence is against 
assigning a TDIU in this case, the benefit of the doubt doctrine 
is not applicable.  38 U.S.C.A. § 5107(b).






(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to TDIU is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


